       Case 18-33961            Doc 33        Filed 03/14/19 Entered 03/14/19 16:15:32                         Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: Adetutu C Marinho                                         )                Chapter 13
                                                                 )                Case No. 18 B 33961
         Debtor(s)                                               )                Judge Timothy A Barnes

                                                       Notice of Motion

     Adetutu C Marinho                                                        Debtor A ttorney: Cutler & A s s ociates Ltd
     365 Elk Blvd                                                             via Clerk's ECF noticing procedures
     Des Plaines, IL 60016


                                                                              >     Dirksen Federal Building
On March 21, 2019 at 10:30 am, I will appear at the location listed to the    >     219 South Dearborn
right, and present this motion.                                               >     Courtroom 744
                                                                              >     Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                              /s/ MARILYN O. MARSHALL
methods indicated on or before Friday, March 15, 2019.
                                                                              MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 12/07/2018.

2.   The debtor(s) have failed to resolve the pending objection(s) to the plan.

3.   The debtor(s) have failed to provide to the Trustee requested proof of charitable contributions.

4. The debtor failed to amend the plan to address the HUD claim and add preferred Trustee's tax return and refund language
   in part 2.3.

5.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
